     Case 3:18-cv-00453-MCR-CJK Document 134 Filed 12/05/18 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

N.P., a minor, by E.P., his natural
guardian,

       Plaintiff,

v.                                                   CASE NO. 3:18-CV-453-MCR-CJK

THE SCHOOL BOARD OF
OKALOOSA COUNTY, FLORIDA;
LARRY ASHLEY, IN HIS OFFICIAL
CAPACITY AS SHERIFF OF
OKALOOSA COUNTY, FLORIDA;
MARY BETH JACKSON; STACIE
SMITH; ARDEN FARLEY;
ANGELYN VAUGHAN; JOAN
PICKARD; MELODY SOMMER;
MARLYNN STILLIONS; DWAYNE
VASILOFF; and DOES 1-30,

       Defendants.
                                                 /
                                           ORDER

       Plaintiff, N.P., a minor, by E.P., his natural guardian, filed an Amended

Complaint, in which they identified themselves by initials only, see ECF No. 68 at

3.1 On October 27, 2018, the Court issued a Notice of Deficiency and Order, ECF

No. 115, directing E.P. to seek permission to proceed anonymously. Shortly



       1
          The Court does not question the propriety of concealing N.P.’s identity, as Fed. R. Civ.
P. 5.2(a)(3) permits a party to use a minor’s initials in court filings.
     Case 3:18-cv-00453-MCR-CJK Document 134 Filed 12/05/18 Page 2 of 7
                                                                             Page 2 of 7


thereafter, E.P. filed the now-pending Motion to Proceed Pseudonymously, ECF No.

129. After careful review, the motion will be granted in part and denied in part.

I. Background

       N.P., a minor diagnosed with autism spectrum disorder, entered Kenwood’s

pre-kindergarten program around April 2014. Marlynn Stillions (“Stillions”) was

N.P.’s Exceptional Special Education (“ESE”) instructor at Kenwood and as such

was entrusted with his care, as well as the care of numerous other ESE students. E.P.

alleges that while in the care and custody of Stillions, N.P. and other ESE students

were the targets of severe verbal and physical abuse. In addition to Stillions’s

incessant screaming, the alleged abuse also involved grabbing, pinching, kicking,

kneeing, tripping, stomping, and throwing students. It is also alleged that common

disciplinary measures included spraying N.P. in the face with vinegar, saturating a

“wand” in a chemical mixture and putting it in N.P.’s mouth, and depriving children,

including N.P., of their food by forcing them to throw it away, or alternatively, eating

it for herself.

       After the 2016-2017 school year, E.P. procured a redacted version of a

previously unknown investigative report from the Okaloosa County School District

(“OCSD”), which confirmed multiple allegations of child abuse at Kenwood. The

investigative report and abuse was publicized, and law enforcement and the

Department of Children and Families launched numerous investigations, leading to


CASE NO. 3:18-CV-453-MCR-CJK
     Case 3:18-cv-00453-MCR-CJK Document 134 Filed 12/05/18 Page 3 of 7
                                                                                     Page 3 of 7


the arrest of several Defendants employed by OCSD.2 ECF No. 68 at 39. On March

21, 2018, E.P., acting as N.P.’s guardian, anonymously filed a twenty-count

Complaint against eleven named defendants and potentially thirty additional

defendants, named as DOES 1-30. Subsequently, on August 31, 2018, an Amended

Complaint was filed.3,4 See Fed. R. Civ. P. 15(a). Like the initial Complaint, the

Amended Complaint maintains the anonymity of N.P. and E.P.

II. Discussion

       Although N.P. may proceed anonymously, the Court must determine whether

it is appropriate to allow E.P. to proceed in the same fashion, mindful of the fact that

“[i]t is the exceptional case in which a plaintiff may proceed under a fictitious name.”

Doe v. Frank, 951 F.2d 320, 323 (11th Cir. 1992). E.P. only argues that anonymity

is necessary because public disclosure will cause he and N.P. to become targets of

“harassment, intimidation, and other reprisals in the county in which they reside.”

ECF No. 129 at 3. The Court cannot agree on the present record.

       2
         Recently, a state-court jury convicted Stillions on three counts of child abuse stemming
from her time as an ESE instructor at Kenwood during the 2015-2016 school year.
       3
         Although the Amended Complaint appears to allege twenty separate counts (Counts I –
XX), Count XIX (19) is not listed. As such, the Amended Complaint is comprised of nineteen
counts. The various counts arise under 42 U.S.C. §§ 1983, 1985(3); 42 U.S.C. §§ 12132, et seq.
(The American with Disabilities Act); 29 U.S.C. § 794 (The Rehabilitation Act); Fla. Stat.
§ 393.13; and Florida common law.
       4
         In addition to containing further factual allegations, the Amended Complaint dropped
OCSD as a named defendant, and replaced the Okaloosa County Sheriff’s Office with Larry
Ashley, suing him in his Official Capacity as Sheriff of Okaloosa County. To date, each named
Defendant in the Amended Complaint (apart from DOES 1-30) has filed either an answer or a
motion to dismiss, see ECF Nos. 88, 89, 90, 96, 107, 109, 110, 111, 112, 114.


CASE NO. 3:18-CV-453-MCR-CJK
     Case 3:18-cv-00453-MCR-CJK Document 134 Filed 12/05/18 Page 4 of 7
                                                                              Page 4 of 7


      In the United States, there is a “customary and constitutionally-embedded

presumption of openness in judicial proceedings.” Roe v. Aware Woman Ctr. for

Choice, Inc., 253 F.3d 678, 685 (11th Cir. 2001) (citations omitted). As such,

anonymous pleading is the exception to Federal Rule of Civil Procedure 10(a),

which requires every party to be named in a complaint. See Aware Woman Ctr. for

Choice, 253 F.3d at 685 (stating that courts have carved out a limited number of

exceptions to the general requirement of disclosure); Frank, 951 F.2d at 323 (“It is

the exceptional case in which a plaintiff may proceed under a fictitious name.”). But

see Fed. R. Civ. P. 5.2(a) (permitting redacted court filings in certain circumstances,

to include the use of a minor’s initials to conceal their identity). In exercising

discretion to decide whether the general requirement of disclosure should yield to a

party’s substantial privacy concern, a court may consider the following:

      (1) whether the plaintiff is challenging governmental activity, (2)
      whether the plaintiff would be required to disclose information of the
      utmost intimacy, (3) whether the plaintiff would be compelled to admit
      his or her intention to engage in illegal conduct, (4) whether the plaintiff
      would risk suffering injury if identified, and (5) whether the party
      defending against a suit brought under a pseudonym would be
      prejudiced.

Fla. Abolitionist, Inc. v. Backpage.com LLC, No. 617CV218ORL28TBS, 2018 WL

2017535, at *1 (M.D. Fla. May 1, 2018) (citing Frank, 951 F.2d at 323). The

enumerated factors are not intended as a rigid test, and the presence of one factor is

not dispositive. See Frank, 951 F.2d at 323 (quoting Doe v. Stegall, 653 F.2d 180


CASE NO. 3:18-CV-453-MCR-CJK
     Case 3:18-cv-00453-MCR-CJK Document 134 Filed 12/05/18 Page 5 of 7
                                                                                Page 5 of 7


(5th Cir. 1981)).5 Rather, “a court should carefully review all the circumstances of a

given case.” Id. (emphasis in original).

      The Court finds that E.P. may not continue to proceed anonymously because

the circumstances surrounding this case do not outweigh the constitutionally-

embedded presumption of openness in judicial proceedings. First, there is no

evidence in the record to indicate that E.P. should expect harassment or violent

reprisals from the Okaloosa County community as a result of this case. See Fla.

Action Comm., Inc. v. Seminole Cty., No. 615CV1525ORL40GJK, 2016 WL

6080988, at *3 (M.D. Fla. Oct. 18, 2016) (“There simply has been no specific or

concrete evidence offered establishing the need for anonymity.”); see also Femedeer

v. Haun, 227 F.3d 1244, 1246 (10th Cir. 2000) (denying party’s request to proceed

anonymously where the party did not demonstrate “real, imminent personal

danger”). Additionally, in the rare cases that have allowed party anonymity, the court

inferred a real threat of harassment or violence from the community’s visceral

reactions to the party’s behavior or beliefs. See Aware Woman Ctr. for Choice, Inc.,

253 F.3d at 687 (permitting plaintiff to proceed anonymously, noting that the

Freedom of Access to Clinic Entrances Act (“FACE”), which created plaintiff’s civil

remedy, “was enacted in 1994 against a backdrop of escalating violence directed


      5
         The decisions of the Fifth Circuit handed down prior to the close of business on
September 30, 1981, operate as binding precedent in the Eleventh Circuit. Bonner v. City of
Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir. 1981).


CASE NO. 3:18-CV-453-MCR-CJK
     Case 3:18-cv-00453-MCR-CJK Document 134 Filed 12/05/18 Page 6 of 7
                                                                            Page 6 of 7


toward reproductive health clinics, their employees, and patients” (quoting United

States v. Gregg, 226 F.3d 253, 259 (3d Cir. 2000))); Stegall, 653 F.2d at 186

(permitting plaintiffs to proceed under fictitious names in their challenge of

religiously-oriented ceremonies broadcast each morning at minor plaintiffs’ middle

school, noting that evidence on the record indicated plaintiffs could expect “threat[s]

of harm and serious social ostracization based upon militant religious attitudes”). In

these exceptional cases, the factual underpinnings often involve highly contentious

political topics such as abortion and religion. At the center of this lawsuit are

allegations of child abuse, a topic on which most people are sympathetic. Indeed, the

factual basis of this lawsuit has already spawned numerous criminal investigations

into the alleged child abuse within OCSD. As such, the Court cannot conclude that

the public’s knowledge of E.P.’s identity would expose E.P. or N.P. to a “real danger

of physical harm.” See Frank, 951 F.2d at 324 (stating that a plaintiff should be

permitted to proceed anonymously only in those “exceptional cases involving

matters of … real danger of physical harm.”); Stegall, 653 F.2d at 186 (“[T]he threat

of hostile public reaction to a lawsuit, standing alone, will only with great rarity

warrant public anonymity.”); Gerzon v. IHOP Rest. Corp., No. 8:17-CV-870-T-

27TBM, 2017 WL 1957075, at *4 (M.D. Fla. Apr. 19, 2017), report and

recommendation adopted, No. 8:17-CV-870-T-27TBM, 2017 WL 1954821 (M.D.

Fla. May 10, 2017) (“Plaintiff’s generalized assertions of fear do not outweigh the



CASE NO. 3:18-CV-453-MCR-CJK
       Case 3:18-cv-00453-MCR-CJK Document 134 Filed 12/05/18 Page 7 of 7
                                                                                                        Page 7 of 7


customary and constitutionally-embedded presumption of openness in judicial

proceedings.”).

         Accordingly, Plaintiff’s Motion to Proceed Pseudonymously, ECF No. 129, is

GRANTED in part and DENIED in part:

         1. The parties are ORDERED to maintain N.P.’s anonymity pursuant to Fed.

             R. Civ. P. 5.2(a)(3).

         2. E.P., N.P.’s natural guardian, must file an amended complaint within 7

             DAYS of this Order identifying his or her identity.6

         DONE and ORDERED this 5th day of December 2018.




                                                      M. Casey Rodgers
                                                      M. CASEY RODGERS
                                                      UNITED STATES DISTRICT JUDGE




         6
          To be clear, the purpose of filing an amended complaint is only to reveal the identity of E.P. and should
not impact the pending motions to dismiss.


CASE NO. 3:18-CV-453-MCR-CJK
